19-22911-rdd           Doc 312        Filed 02/21/20 Entered 02/21/20 15:11:20                        Main Document
                                                  Pg 1 of 17

                                      Presentment Date: March 2, 2020 at 12:00 p.m. (Prevailing Eastern Time)
                                    Objection Deadline: March 2, 2020 at 11:00 a.m. (Prevailing Eastern Time)
                 Hearing Date (Only if Objection Filed): March 23, 2020 at 10:00 a.m. (Prevailing Eastern Time)

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to Debtors
and Debtors-in-Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                                 Chapter 11

    NEW COTAI HOLDINGS, LLC, et al.,                                      Case No. 19-22911 (RDD)

                     Debtors. 1                                           Jointly Administered


             NOTICE OF PRESENTMENT OF MOTION FOR AN ORDER
          FURTHER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO
    FILE A PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

            1.      On February 21, 2020, the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”) filed the Motion for an Order Further Extending The Debtors’

Exclusive Periods To File A Plan Of Reorganization And Solicit Acceptances Thereof (the

“Motion”) attached as Exhibit 1.

            2.      Any objections to the Motion must be made in writing and (a) filed with the

Bankruptcy Court no later than 11:00 a.m. (Prevailing Eastern Time) on March 2, 2020 and

(b) served in accordance with the Order Granting Debtors’ Motion for Order Authorizing the


1     The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp. (3641); New
      Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two Greenwich Plaza,
      Greenwich, Connecticut 06830.
19-22911-rdd     Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20             Main Document
                                         Pg 2 of 17

Establishment of Certain Notice, Case Management, and Administrative Procedures [Docket

No. 30].

       3.      If no objections to the Motion are timely filed and served, the Debtors will present

the proposed form of order attached to the Motion as Exhibit A to the Honorable Robert D.

Drain, United States Bankruptcy Judge in the United States Bankruptcy Court for the Southern

District of New York, 300 Quarropas Street, White Plains, New York 10601-4140 for signature

on March 2, 2020 at 12:00 p.m. (Prevailing Eastern Time), and the proposed order may be

entered without further notice or opportunity to be heard.

       4.      If an objection to the Motion is timely filed and served, a hearing will be held on

March 23, 2020 at 10:00 a.m. (Prevailing Eastern Time).

       5.      Copies of documents filed in the chapter 11 cases are available free of charge by

visiting https://cases.primeclerk.com/newcotai or by calling (844) 627-7471 (toll free from the

U.S. and Canada); or (347) 292-3990 (international) or by e-mail at

newcotaiinfo@primeclerk.com. You may also obtain copies of any pleadings by visiting the

Court’s website at https://ecf.nysb.uscourts.gov. Note that a PACER password is needed to

access documents on the Court’s website.



                         [Remainder of Page Intentionally Left Blank]




                                                 2
19-22911-rdd   Doc 312   Filed 02/21/20 Entered 02/21/20 15:11:20     Main Document
                                     Pg 3 of 17




 Dated: New York, New York
        February 21, 2020

                                 SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                                 LLP

                                 /s/ Mark A. McDermott
                                 Jay M. Goffman
                                 Mark A. McDermott
                                 Evan A. Hill
                                 Four Times Square
                                 New York, New York 10036-6522
                                 Telephone: (212) 735-3000
                                 Fax: (212) 735-2000

                                 Counsel to Debtors and Debtors-in-Possession




                                        3
19-22911-rdd        Doc 312   Filed 02/21/20 Entered 02/21/20 15:11:20   Main Document
                                          Pg 4 of 17

                                        EXHIBIT 1

                                          Motion




1859222-NYCSR03A - MSW
19-22911-rdd          Doc 312       Filed 02/21/20 Entered 02/21/20 15:11:20                    Main Document
                                                Pg 5 of 17
                                     Presentment Date: March 2, 2020 at 12:00 p.m. (Prevailing Eastern Time)
                                   Objection Deadline: March 2, 2020 at 11:00 a.m. (Prevailing Eastern Time)
                Hearing Date (Only if Objection Filed): March 23, 2020 at 10:00 a.m. (Prevailing Eastern Time)


SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Evan A. Hill
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Counsel to Debtors and Debtors-in-Possession

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                             Chapter 11

    NEW COTAI HOLDINGS, LLC, et al.,                                  Case No. 19-22911 (RDD)

                    Debtors. 1                                        (Jointly Administered)


                     MOTION FOR AN ORDER FURTHER EXTENDING
                 THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A PLAN OF
                REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

            In support of this motion (the “Motion”), New Cotai Holdings, LLC and its debtor

affiliates, as debtors and debtors in possession (collectively, the “Debtors”) submit the

Declaration of John Brecker filed substantially contemporaneously herewith (the “Brecker

Declaration”) and respectfully represent as follows:




1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
      numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
      (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
      Greenwich Plaza, Greenwich, Connecticut 06830.
19-22911-rdd     Doc 312      Filed 02/21/20 Entered 02/21/20 15:11:20            Main Document
                                          Pg 6 of 17



                                            Relief Requested

       1.      By this Motion, and pursuant to section 1121(d) of title 11 of the United States

Code (the “Bankruptcy Code”), the Debtors respectfully request entry of an order, substantially

in the form attached as Exhibit A (the “Proposed Order”):

               (a)     extending the Debtors’ exclusive period to file a chapter 11 plan of
                       reorganization (the “Exclusive Filing Period”) through March 23, 2020
                       and

               (b)     extending the Debtors’ exclusive period to solicit acceptances on their
                       plan of reorganization (the “Exclusive Solicitation Period,” and together
                       with the Exclusive Filing Period, the “Exclusive Periods”) through May
                       22, 2020

without prejudice to the Debtors’ right to seek further extensions to their Exclusive Periods. This

is the Debtors’ fourth request for an extension of their Exclusive Periods.

                                PRELIMINARY STATEMENT

       2.      The parties continue to negotiate in good faith as they advance towards the finish

line—a fully consensual turnaround and emergence from bankruptcy. Since December, when the

independent fiduciaries suspended their investigation, the Debtors and the Ad Hoc Group (as

defined below) have made significant headway in their settlement discussions. During the latest

extension period, the parties neared agreement in principle with respect to the terms of a

consensual plan of reorganization, but continue to negotiate the terms of a post-emergence

governance structure. Once resolved—hopefully in short order—the Debtors will be positioned

to move forward with a consensual deal. It is critical that this Court preserve the Debtors’

progress as the parties negotiate the outstanding governance terms. For this reason, the Debtors

respectfully request that the Court extend the Debtors’ Exclusive Periods for an additional 30

days. Prior to filing this Motion, the Debtors contacted counsel for the Ad Hoc Group, which

consented to the relief requested herein.

                                                   2
19-22911-rdd     Doc 312      Filed 02/21/20 Entered 02/21/20 15:11:20            Main Document
                                          Pg 7 of 17



                                JURISDICTION AND VENUE

       3.      This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska,

C.J.). This is a core proceeding under 28 U.S.C. § 157(b). Venue of these cases and this Motion

in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                                        BACKGROUND

       4.      On September 26, 2019, the Court entered an order (the “Investigation Order”)

[Docket No. 215] authorizing the Debtors to employ and retain (a) William P. Wall as an

independent fiduciary and (b) DLA Piper LLP (US) (“DLA Piper”) as special counsel to the

Debtors’ two independent fiduciaries, John Brecker and William P. Wall (the “Independent

Fiduciaries”). The Investigation Order confers joint standing upon the Independent Fiduciaries

to, among other things, investigate, prosecute, and/or settle potential claims of the Debtors

related to or arising from the Studio City International IPO and prepetition events relating to the

conduct of the Debtors and their controlling shareholders.

       5.      The Independent Fiduciaries, with the assistance of DLA Piper, were originally

anticipated to produce a report by December 24, 2019 setting forth the conclusions of their

Investigation into the Potential Claims (as defined in the Investigation Order). In early

December, DLA Piper informed the Debtors and the ad hoc group of holders of 10.625% Senior

Pay-in-Kind Notes due May 2019 (the “Ad Hoc Group”) that the report likely would not be

complete until the end of January 2020.

       6.      While the Investigation was ongoing, the principals continued to engage in

settlement discussions, and the parties have made significant headway towards a consensual deal.

In light of this progress, on December 12, 2019, the Debtors and the Ad Hoc Group requested

that the Independent Fiduciaries pause the Investigation pending further settlement discussions.
                                                 3
19-22911-rdd      Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20             Main Document
                                          Pg 8 of 17



The Independent Fiduciaries believed that pausing the Investigation would be in the best

interests of the estates because it would allow the parties to focus on negotiating a consensual

deal, which would, among other things, avoid burdensome and unnecessary costs and delays.

Therefore, the Independent Fiduciaries decided in their sound business judgment to instruct DLA

Piper to suspend the Investigation pending the results of these settlement discussions.

       7.      Since that time, DLA Piper has discontinued the Investigation and is awaiting

further instruction from the Independent Fiduciaries. The Debtors are hopeful that with the

breathing spell provided by this pause in the Investigation the parties will be able to reach

agreement on a comprehensive settlement that will provide for the quick and efficient resolution

of these bankruptcy cases in a fully consensual manner.

       8.      On December 24, 2019, the Debtors, with the consent of the Ad Hoc Group, filed

a motion seeking to extend their Exclusive Periods by 30 days [Docket No. 264]. On January 2,

2020, the Court entered an order extending the Debtors’ Exclusive Filing Period through January

23, 2020 and extending the Debtors’ Exclusive Solicitation Period through March 23, 2020

[Docket No. 271].

       9.      On January 23, 2020, the Debtors filed another motion, with the consent of the Ad

Hoc Group, seeking an additional 30-day extension of their Exclusive Periods [Docket No. 282].

On February 11, 2020, the Court extended the Debtors’ Exclusive Filing Period through

February 22, 2020 and the Debtors’ Exclusive Solicitation Period through April 22, 2020

[Docket No. 298].

            BASIS FOR RELIEF REQUESTED AND APPLICABLE AUTHORITY

I.     The Court Can Extend the Exclusive Periods for Cause Shown.

       10.     A debtor has the exclusive right to propose a chapter 11 plan for the first 120 days

of a chapter 11 case pursuant to Bankruptcy Code section 1121(b). Under Bankruptcy Code
                                                 4
19-22911-rdd          Doc 312      Filed 02/21/20 Entered 02/21/20 15:11:20                       Main Document
                                               Pg 9 of 17



section 1121(d), the Court may extend the Exclusive Periods for cause.2 Courts within the

Second Circuit and in other jurisdictions have held that the decision to extend the Exclusive

Periods is left to the sound discretion of a bankruptcy court and should be based on the totality of

circumstances in each case. See, e.g., In Matter of Excel Mar. Carriers Ltd., No. 13-23060-RDD,

2013 WL 5155040, at *2 (Bankr. S.D.N.Y. Sept. 13, 2013). In general, as long as debtors give

the court “no reason to believe that they are abusing their exclusivity rights . . . [a] requested

extension of exclusivity . . . should be granted.” In re Global Crossing Ltd., 295 B.R. 726, 730

(Bankr. S.D.N.Y. 2003).

        11.         In particular, courts in this district and elsewhere have identified a number of non-

exhaustive factors relevant to whether cause exists under Bankruptcy Code section 1121(d). See

In re Adelphia Commc’ns Corp., 336 B.R. 610 (Bankr. S.D.N.Y. 2006); see also In re Borders

Grp., Inc., 460 B.R. 818 (Bankr. S.D.N.Y. 2011). These factors include the following:

              (a)     the size and complexity of the case;

              (b)     the necessity for sufficient time to permit the debtor to negotiate a plan of
                      reorganization and prepare adequate information;

              (c)     the existence of good-faith progress toward reorganization;

              (d)     the fact that the debtor is paying its bills as they become due;

              (e)     whether the debtor has demonstrated reasonable prospects for filing a viable
                      plan;

              (f)     whether the debtor has made progress in negotiations with its creditors;

              (g)     the amount of time which has elapsed in the case;




2
    Specifically, Bankruptcy Code section 1121(d)(1) provides: “on request of a party in interest made within the
    respective periods specified in subsections (b) and (c) of this section and after notice and a hearing, the court
    may for cause . . . increase the 120-day period or the 180-day period referred to in this section.” 11 U.S.C. §
    1121(d)(1).


                                                          5
19-22911-rdd            Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20            Main Document
                                                Pg 10 of 17



              (h)       whether the debtor is seeking an extension of exclusivity in order to pressure
                        creditors to submit to the debtor’s reorganization demands; and

              (i)       whether an unresolved contingency exists.

In re Adelphia Commc’ns Corp., 336 B.R. 610 (Bankr. S.D.N.Y. 2006); see also In re Gibson &

Cushman Dredging Corp., 101 B.R. 405, 409 (E.D.N.Y. 1989); In re McLean Indus., Inc., 87

B.R. 830, 834 (Bankr. S.D.N.Y. 1987); In re Dow Corning Corp., 208 B.R. 661, 664-65 (Bankr.

E.D. Mich. 1997); In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr. E.D. Tex. 1996).

“[N]ot all of [these factors] are relevant in every case,” and “[i]t is within the discretion of the

bankruptcy court to decide which factors are relevant and give the appropriate weight to each.”

In re Hoffinger Indus., Inc., 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003).

        12.         In evaluating whether an extension under Bankruptcy Code section 1121(d) is

warranted, courts are given maximum flexibility to review the particular facts and circumstances

of each case. See In re Amko Plastics, Inc., 197 B.R. 74, 77 (Bankr. S.D. Ohio 1996)

(“[A]pplying the ‘flexibility’ in dealing with the question of extension of exclusivity which the

cases suggest . . . we hold that debtor has shown cause for the extension”); In re Pub. Serv. Co.,

88 B.R. 521, 534 (Bankr. D.N.H. 1988) (“[T]he legislative intent [is] to promote maximum

flexibility”); H.R. Rep. No. 95-595, at 232 (1978) (“[T]he bill allows the flexibility for

individual cases that is unavailable today”), reprinted in 1978 U.S.C.C.A.N. 6963, 6191.

II.     Cause Exists to Extend the Exclusive Periods.

        13.         As set forth below, the Debtors satisfy the Adelphia factors in these cases.

Therefore, the Court should approve the Debtors’ requested extension of their Exclusive Periods.

                    •    These Cases are Large and Complex. These are highly contested, litigious
                         “mega cases,” which involve, among other things, over $856 million in
                         prepetition debt, multijurisdictional corporate issues, and the IPO
                         Investigation. Adelphia factor (a).



                                                       6
19-22911-rdd       Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20              Main Document
                                           Pg 11 of 17



               •    Additional Time is Necessary to Negotiate a Plan. The parties remain engaged
                    in productive negotiations and have made substantial progress towards
                    achieving a consensual resolution. During the latest exclusivity extension, the
                    parties neared agreement in principle with respect to the terms of a consensual
                    plan of reorganization, but continue to negotiate the terms of a post-
                    emergence governance structure, a critical component of a comprehensive
                    settlement. This will require additional time and, for this reason, the Debtors
                    seek an extension of their Exclusive Periods. Adelphia factor (b).
               •    The Debtors Have Made Good Faith Progress Towards Filing a Viable Plan.
                    Since the beginning of these cases, the Debtors have attempted in good faith
                    to reach a consensual deal with the Ad Hoc Group. While the parties’
                    positions were previously far apart, the Debtors have made substantial
                    progress and are nearing agreement with respect to a comprehensive
                    settlement to resolve these cases. This progress towards filing a viable,
                    consensual plan of reorganization is clearly reflected in the Independent
                    Fiduciaries instructions to suspend the Investigation and the Ad Hoc Group’s
                    consent to the Debtors’ two previous exclusivity extension requests as the
                    parties continued to negotiate. Adelphia factors (c), (e), and (f).
               •    The Debtors are Paying Their Bills. The Debtors are paying their undisputed
                    postpetition obligations as they come due. Adelphia factor (d).
               •    These Cases are Less Than 10 Months Old. These cases are less than ten
                    months old and involve the Court-approved Investigation, which delayed a
                    plan filing in order to allow the parties to resolve the core issue in these cases
                    before prosecuting a plan of reorganization. Adelphia factor (g).
               •    The Debtors do not Seek an Extension to Prejudice Creditors. The Debtors
                    seek more time to reach a deal to move forward with a consensual plan of
                    reorganization for the benefit, not detriment, of parties in interest. Indeed, an
                    extension is necessary to preserve the Debtors’ progress and prevent prejudice
                    to parties, which would result from a litigious, competing plan process.
               •    An Unresolved Contingency Exists. The Independent Fiduciaries instructed
                    DLA Piper to pause the IPO Investigation pending the ongoing settlement
                    discussions. However, in the event the Independent Fiduciaries decide to
                    resume the Investigation, they will require additional time to complete the
                    Investigation and resolve the IPO allegations, which served in large part as the
                    basis for the Debtors’ original exclusivity extension. Adelphia factor (i).

       14.     Accordingly, the Debtors believe that the modest extension of time requested in

the Motion is appropriate given the needs of the Chapter 11 Cases, and is in the best interests of

stakeholders. This Court and other courts in this District have routinely granted similar relief.

See, e.g., In re Miami Metals I, Inc., Case No. 18-13359 (SHL) (Bankr. S.D.N.Y. Aug. 6, 2019)


                                                   7
19-22911-rdd       Doc 312   Filed 02/21/20 Entered 02/21/20 15:11:20           Main Document
                                         Pg 12 of 17



(approving a third exclusivity extension request); In re Sears Holding Corporation, Case No. 18-

23538 (RDD) (Bankr. S.D.N.Y. June 25, 2019) (same).

                                           NOTICE

       15.     Notice of this Motion will be provided in accordance with the procedures set forth

in the Order Granting Debtors’ Motion for Order Authorizing the Establishment of Certain

Notice, Case Management, and Administrative Procedures [Docket No. 30] (the “Case

Management Order”). The Debtors submit that no other or further notice is required.

                                    NO PRIOR REQUEST

       16.     No previous request for the relief sought herein has been made to this Court or

any other court.



                         [Remainder of Page Intentionally Left Blank]




                                                8
19-22911-rdd     Doc 312      Filed 02/21/20 Entered 02/21/20 15:11:20          Main Document
                                          Pg 13 of 17



                                         CONCLUSION

       The Debtors respectfully request entry of an order granting the relief requested herein and

such other and further relief as may be just and proper.

       Dated: New York, New York
       February 21, 2020

                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM
                                        LLP

                                        /s/ Mark A. McDermott
                                        Jay M. Goffman
                                        Mark A. McDermott
                                        Evan A. Hill
                                        Four Times Square
                                        New York, New York 10036-6522
                                        Telephone: (212) 735-3000
                                        Fax: (212) 735-2000

                                        Counsel to Debtors and Debtors-in-Possession




                                                 9
19-22911-rdd   Doc 312   Filed 02/21/20 Entered 02/21/20 15:11:20   Main Document
                                     Pg 14 of 17



                                   EXHIBIT A

                                 Proposed Order
19-22911-rdd          Doc 312       Filed 02/21/20 Entered 02/21/20 15:11:20                     Main Document
                                                Pg 15 of 17




    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK


    In re                                                             Chapter 11

    NEW COTAI HOLDINGS, LLC, et al.,                                  Case No. 19-22911 (RDD)

                    Debtors. 1                                        (Jointly Administered)


                            ORDER FURTHER EXTENDING
                     THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A
            PLAN OF REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

            Upon the timely motion dated February 21, 2020 (the “Motion”)2 of the above-captioned

debtors and debtors-in-possession (collectively, the “Debtors”) for entry of an order (this

“Order”) extending the Debtors’ exclusive right to file a chapter 11 plan and to solicit votes

thereon pursuant to section 1121(d) of the Bankruptcy Code, without prejudice to the Debtors’

right to seek further extensions, all as more fully set forth in the Motion and the accompanying

Brecker Declaration; and due and sufficient notice of the Motion and the opportunity for a

hearing thereon having been given; and there being no objections to the requested relief; and no

further notice or a hearing being necessary; and, after due deliberation, the Court having

determined that the Motion establishes good and sufficient cause for the requested extension; and

it appearing that the relief requested in the Motion is in the best interests of the Debtors, their

estates, their creditors, and other parties-in-interest; now, therefor; it is hereby



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification
      numbers, are as follows: New Cotai Holdings, LLC (3056); New Cotai, LLC (2582); New Cotai Capital Corp.
      (3641); New Cotai Ventures, LLC (9385). The Debtors’ corporate address is c/o New Cotai, LLC, Two
      Greenwich Plaza, Greenwich, Connecticut 06830.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.
19-22911-rdd      Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20                Main Document
                                          Pg 16 of 17



               ORDERED, THAT:

       1.      The Motion is GRANTED.

       2.      Pursuant to Bankruptcy Code section 1121(d), the Debtors’ exclusive period in

which to file a chapter 11 plan (the “Exclusive Filing Period”) is hereby extended through and

including March 23, 2020; provided, that if a timely motion to further extend the exclusive

periods is filed and the Court is unable to decide such motion by March 23, 2020, such periods

shall be extended through and including the Court’s determination of such motion, and no bridge

order shall be required for such extension through such determination.

       3.      Pursuant to Bankruptcy Code section 1121(d), the Debtors’ 180-day exclusive

period to solicit votes on a chapter 11 plan pursuant to Bankruptcy Code section 1121(c)(3) (the

“Exclusive Solicitation Period” and together with the Exclusive Filing Period, the “Exclusive

Periods”) is hereby extended through and including May 22, 2020.

       4.      Counsel to the Debtors will promptly inform counsel to the Ad Hoc Group if the

Debtors become aware of any proposal or suggestion made to the Debtors or Silver Point Capital

L.P. or any of their affiliates regarding any further equity raise concerning Studio City

International, or any purchase or sale of Studio City stock that may be designed to facilitate a

“squeeze out” merger under Cayman law.

       5.      Nothing herein shall prejudice the Debtors’ right to seek further extensions of the

Exclusive Periods consistent with section 1121(d) of the Bankruptcy Code or the right of any

party in interest to seek to shorten or terminate the Exclusive Periods, for cause.

       6.      The terms and conditions of this Order shall be immediately effective and

enforceable upon entry of this Order.




                                                  2
19-22911-rdd        Doc 312     Filed 02/21/20 Entered 02/21/20 15:11:20             Main Document
                                            Pg 17 of 17



        7.       The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        8.       This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.

 Dated: _____ __, 2020
        White Plains, New York
                                           HONORABLE ROBERT D. DRAIN
                                           UNITED STATES BANKRUPTCY JUDGE




                                                   3
1856332-NYCSR03A - MSW
